Citation Nr: 0510435	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  04-04 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertrophic gastritis (claimed as ulcers).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from June 1980 
until December 1980 as part of the National Guard, and was in 
the National Guard from June 1980 until February 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran was denied service connection for ulcers by a 
March 1986 rating decision.  The veteran filed a notice of 
disagreement with the rating decision, but did not file a 
substantive appeal.

2.  In an August 1992 rating decision, the RO found that no 
new and material evidence had been submitted in order to 
reopen the claim of entitlement to service connection for 
hypertrophic gastritis.  The veteran did not file a notice of 
disagreement with the August 1992 rating decision.

3.  Evidence submitted and obtained since the August 1992 
rating decision had not previously been submitted to agency 
decisionmakers, but, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.




CONCLUSIONS OF LAW

1.  The August 1992 rating decision finding no new and 
material evidence had been submitted or obtained to reopen 
the claim for entitlement to service connection for 
hypertrophic gastritis is final.  38 U.S.C.A. § 7105 (c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

2.  Evidence received since the August 1992 rating decision 
is not new and material; therefore, the claim for service 
connection for hypertrophic gastritis is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
term "active military, naval or air service" is further 
defined as (1) active duty or a period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and (2) any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  See 
38 U.S.C.A. § 101(24).  Service connection for a person on 
inactive duty is permitted only for injuries, not diseases, 
incurred or aggravated in the line of duty.  See Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993).
The mere fact of a training injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Service connection will be presumed even without any evidence 
of such disease during service, if the preponderance of 
evidence indicates the presence of an ulcer within 1 year of 
the veteran having served continuously for at least 90 days 
during a war period or after December 31, 1946.  38 C.F.R. 
§ 3.307, 3.309.  Unfortunately, the record in this case 
reflects that the veteran was on active duty from September 
9, 1980 until December 4, 1980, a period of only 86 days.  As 
such, the veteran is not entitled to a statutory presumption 
regarding his hypertrophic gastritis.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not initiated within the allowed time period.  38 U.S.C.A. § 
7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302(a).  In order to perfect an appeal, a veteran must 
file a substantive appeal following the issuance of the 
statement of the case.  See 38 C.F.R. § 20.202.

In this case, the veteran was initially denied service 
connection for his hypertrophic gastritis in March of 1986.  
The RO determined that there was no record of treatment for 
ulcers while on active duty.  Additionally, the RO noted a 
1985 VA examination, which showed no ulcer crater, but 
indicated that the increased prominence of rugal folds in the 
stomach might indicate hypertrophic gastritis.  The veteran 
filed a notice of disagreement (NOD), but failed to file a 
substantive appeal following the issuance of the statement of 
the case.  Because the veteran did not perfect his appeal 
within one year of the rating decision, the Board finds that 
the RO's March 1986 rating decision became final in March 
1987.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.202, 
20.302(b), 20.1103.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  One exception 
to this rule is found at 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

In Hodge v. West, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  155 F.3d 
1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the initial denial of his claim, the veteran has 
attempted to reopen his claim on several occasions, but has 
been denied by the RO on every occasion.  In June 1992, the 
Board denied the veteran's claim, because his new evidence 
failed to provide the nexus to connect his hypertrophic 
gastritis to his time in service.  Following the June 1992 
Board denial, the RO issued another rating decision in August 
1992 determining that hospital treatment records from March 
1992, which the veteran submitted in March 1992, were 
cumulative in nature.  As a consequence, the RO found that 
the veteran had not submitted new and material evidence and 
continued the denial of service connection by declining to 
reopen the case.  The RO noted that the hospital records 
simply showed current treatment of the veteran's disability.  
The veteran did not appeal the RO's August 1992 denial.  As 
such, the rating decision became final in August 1993.

In March 2003, the veteran submitted a request to reopen his 
claim for entitlement to service connection for hypertrophic 
gastritis, which the RO denied in a June 2003 rating 
decision.  

Since the prior final denial, the veteran has submitted 
medical treatment records dated from 1984 to 2000 detailing 
his hypertrophic gastritis.  Unfortunately, the records fail 
to provide a medical opinion as to when the veteran's 
hypertrophic gastritis began.  Additionally, the Board had 
already considered several of the records submitted.
 
The Board acknowledges the veteran's insistence that his 
service medical records reveal the onset of hypertrophic 
gastritis in November 1980.  Unfortunately, these records 
have already been considered by the Board in June 1992 and 
determined not to be evidence of an in-service injury.  As 
such, without a medical opinion relating the symptomatology 
experienced in 1980 to the later diagnosed hypertrophic 
gastritis, the medical treatment records on their own cannot 
provide the medical nexus.  

Similarly, while the new medical records demonstrate the 
presence of a chronic disability, the evidence is not 
material in that it fails to relate to an unestablished fact 
necessary to substantiate the claim (i.e., a link between a 
present chronic disability and the veteran's time in service 
required to establish service connection).  See 38 C.F.R. 
§§ 3.156, 3.303(a).  The Board also notes that some of the 
recently submitted evidence is cumulative in that it 
duplicates many of the treatment records previously 
considered and is therefore not new.  As such, the Board 
finds that the evidence is not new and material under the 
current regulations, because it does not raise a reasonable 
possibility of substantiating the claim for service 
connection for hypertrophic gastritis; since, even in 
conjunction with all the evidence previously submitted, 
service connection still would not be established. 

Accordingly, new and material evidence having not been 
submitted, the claim of entitlement to service connection for 
hypertrophic gastritis remains denied.

II.  Veterans Claims Assistance Act Compliance

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veterans Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claim here on appeal has proceeded in 
accordance with the law and regulations. 

Duty to Notify 

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA in a letter dated in April 2003.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. § 5103 
in that he was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of VA and the 
veteran in obtaining evidence.  The letter stated that (1) 
the evidence needed to substantiate the veteran's claim was, 
among other things, evidence that was submitted for the first 
time and that related to an unestablished fact necessary to 
substantiate the claim, (2) VA would obtain relevant records 
from any Federal agency and relevant records identified by 
the veteran, and (3) the veteran is responsible for supplying 
VA with sufficient information to obtain relevant records on 
his behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  This notice was provided before the RO 
adjudicated the claim to reopen.

The Pelegrini II Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  18 Vet. App. at 120-121.  By advising the appellant 
what information and evidence was needed to substantiate the 
claim and what information and evidence had to be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
appellant, he was thereby advised of the need to submit any 
evidence in his possession that pertained to the claim.  In 
this case, although the April 2003 VCAA notice letter 
provided to the appellant did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  The Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board performs a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

Accordingly, after reviewing the record, the Board finds that 
VA has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file 
and the veteran does not appear to contend otherwise.  
Additionally, the veteran was afforded the opportunity to 
testify before an RO hearing officer and/or the Board.  A 
hearing was even scheduled at the Board for May of 2004, but 
the veteran withdrew his hearing request.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  



ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for hypertrophic 
gastritis remains denied.


	                        
____________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


